


Exhibit 10.5

 

Avista Healthcare Public Acquisition Corp.
65 East 55th Street
18th Floor
New York, NY 10022

 

October 10, 2016

 

Avista Capital Holdings, L.P.
65 East 55th Street
18th Floor
New York, NY 10022

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Avista Healthcare Public Acquisition Corp.
(the “Company”) and Avista Capital Holdings, L.P. (“Avista”), dated as of the
date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on the NASDAQ Capital Market (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”), Avista, an affiliate of our sponsor, Avista
Acquisition Corp., shall make available to the Company, at 65 East 55th Street,
18th Floor, New York, NY 10022 (or any successor location of Avista), certain
administrative and support services as may be reasonably required by the
Company.  In exchange therefor, the Company shall pay Avista the sum of $10,000
per month on the Listing Date and continuing monthly thereafter until the
Termination Date.

 

Avista hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind (each, a “Claim”) in or to, and any and all right
to seek payment of any amounts due to it out of, the trust account established
for the benefit of the public shareholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future as a result of, or arising out of, this letter agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or

 

--------------------------------------------------------------------------------


 

representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.

 

2

--------------------------------------------------------------------------------


 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party.  Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

 

 

AVISTA HEALTHCARE PUBLIC

 

ACQUISITION CORP.

 

 

 

 

By:

/s/ Benjamin Silbert

 

 

Name:

Benjamin Silbert

 

 

Title:

General Counsel and Secretary

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

AVISTA CAPITAL HOLDINGS, L.P.

 

 

 

 

 

By:

/s/ David Burgstahler

 

 

 

Name:

David Burgstahler

 

 

 

Title:

President and Chief Executive Officer

 

 

 

[Signature Page to Administrative Services Agreement]

 

--------------------------------------------------------------------------------
